MEMORANDUM **
Samir Hanna, a native and citizen of Egypt, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for a waiver of inadmissibility pursuant to 8 U.S.C. § 1182(h). We dismiss the petition for review.
We lack jurisdiction to review the IJ’s determination that Hanna failed to show extreme hardship to a qualifying relative and therefore did not merit a waiver under 8 U.S.C. § 1182(h). 8 U.S.C. § 1252(a)(2)(B)(i) (“Notwithstanding any other provision of law ... no court shall have jurisdiction to review[ ] any judgment regarding the granting of relief under section [1182(h)]....”); Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (per curiam) (stating that the REAL ID Act “does not restore jurisdiction over discretionary determinations”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.